Title: To George Washington from Edmund Randolph, 18 February 1793
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia Feby 18. 1793.

I have made the inquiries, which you suggested this morning, from men, well-acquainted with the three characters.
Mr Cook appears to possess integrity, industry, punctuality, and the qualities, suited to a collecting lawyer. Upon the scale of eminence, he has no just pretensions; altho’ his vanity occasions him frequently to discover, that he conceives himself inferior to none of any bar.
Mr J. Chase has the reputation of being upright, laborious, of a sound judgment, but of indifferent elocution. His acquired knowledge in law, or other walks of literature, scarcely places him on the roll of real fame.

Mr Houston is not so absolutely within the scope of my researches. But if he exceeds the rank of a good county-court lawyer, I have been greatly misinformed.
Perhaps then, the competition is reduced to Governor Paterson and Mr Potts. To the former, not a point can be objected, but his position, and the uncertainty of his connection with the land-companies, which are now in motion against particular states. The latter is known, but little in detail, altho’ he carries with him universal esteem, as a valuable man, and a much approved practitioner.
But suffer me, sir, to submit to your view, what lies near to my heart. When I consider, how many decisions must be very grating to the states; I am afraid, that the dissatisfaction will be increased by a distrust of the abilities of some of our judges; nay I do not hold it impossible, that some of them may excite sentiments of a degrading Kind. If such an idea gains ground, the state judiciaries will inevitably make a stand against the fœderal Bench. This temper has already broke forth; and can never be subdued but by preeminent talents.
Upon the other subject, of a private nature, this has been the course of my reflection. To yield, what is useful in the discharge of your public functions, merely because they may be exhibited in print, in an uncomely attitude, is, I am sure, as little expected by the world, as it is repugnant to your sense of duty. To refuse to accept acts of compliment, as being capable of perversion, do probably & depend wholly on the disposition of the person, to whom they are offered. However, there may be situations, in which the forms of this city demand an abstinence from unnecessary crouds, and which, if not attended to, may be egregiously misinterpreted into a countenance of what you only acquiesce in, but do not approve. I may add, that if at a future day, you should think proper to repel this species of civility, the present circumstances produce an adequate opportunity of commencing a retreat from it. I have the honor, sir, to be with the highest respect yr mo. ob. serv.

Edm: Randolph

